Mr. Justice Sheldon delivered the opinion of the Court: We can discover in the evidence in this case no ground of ■liability of the defendant. There is no testimony whatever to show any defect in the construction of the dead-woods or the draw-bars, as alleged in the first count of the declaration, nor is it pretended that any better or safer mode of coupling was ever invented or used anywhere. The proof does not sustain the allegation on this score. There is nothing here appearing, in respect of the mode of the coupling or the condition of the cars to be coupled, which was not of frequent and ordinary occurrence in the transaction of the business in which the plaintiff was engaged. The aeciident with which he met was but an ordinary peril of the service which he had undertaken. The business of the employment was attended with danger, and upon entering into it plaintiff assumed the hazard of the ordinary perils which were incidental to it. We do not see why the casualty in question is not one which is to be held as having been in the contemplation of plaintiff as liable to happen, and which he took the risk of when he engaged to enter into the employment. What befell the plaintiff, too, must be regarded as owing to his own want of proper care. He, evidently, did not exercise the care and caution which the situation required. If, as he says, he could not see the position of the cross-bars, and the consequent difficulty of coupling, because of the projecting iron, wherefore he got injured, the fault was his own, in not ascertaining the condition of the cross-bars before attempting the coupling. He had full opportunity. It was in the yard, where there was no hurry—nothing to prevent his taking all the time for examination he required.. From his experience as a switchman in the yard, and the frequent coming in of cars thus constructed from other roads, he had reason to suppose that the car in question was liable to have a draw-bar in the situation it was here, and it was his plain duty to examine and ascertain, as he safely might have done, what was the condition of the car in this respect before venturing upon the coupling. The circumstance of the projecting iron hindering the sight of the condition of the car, did not excuse him from taking the trouble to ascertain the fact of its condition, as he might have done. Perceiving no cause of action here, the judgment is reversed and the cause remanded. Judgment reversed.